UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7205



JAMES CLINTON FORMAN,

                                             Petitioner - Appellant,

          versus


WARDEN OF GREENSVILLE CORRECTIONAL CENTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-555-7)


Submitted:   November 30, 2000         Decided:     December 19, 2000


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Clinton Forman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Clinton Forman appeals the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

leave to proceed in forma pauperis, deny a certificate of appeal-

ability, and dismiss the appeal on the reasoning of the district

court.   See Forman v. Warden, No. CA-00-555-7 (W.D. Va. July 18,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2